Citation Nr: 0429534	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-34 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma



THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred for private medical care on March 7, 2002.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Oklahoma City, Oklahoma, which denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1974 to November 1981, appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On March 7, 2002, the veteran received private medical 
care for her service-connected headache disorder at St. 
Mary's Regional Medical Center. 

3.  Private medical care provided on March 7, 2002 was not 
authorized in advance by the VA.

4.  VA medical facilities were feasibly available at the time 
of the private medical care was provided on March 7, 2002.


CONCLUSION OF LAW

The requirements for payment of unauthorized medical expenses 
for private medical care on March 7, 2002 have not been met.  
38 U.S.C.A. §§ 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 17.120 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this regard, the Board observes that VAMC did not provided 
notice to the veteran of the VCAA in connection with her 
claim as required by 38 U.S.C.A. § 5103(a) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, an opinion from 
the VA General Counsel has held that under 38 U.S.C.A. 
§ 5103(a), the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where the claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claim ineligible for the claimed benefit.  VAOPGCPREC 5-
2004 (Jun. 23, 2004).  The Board finds that this is such a 
claim and that the law, and not the evidence, is dispositive 
in this case.  The basic facts in this case are not in 
dispute and it is the application of the law to those facts 
that is for resolution in this case.

Further, in such situations the United States Court of 
Veterans Appeals (Court) has held that where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not factual evidence, is dispositive).  See also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  

The Board would observe that the VAMC did inform the veteran 
of what evidence was necessary to substantiate her claim.  In 
this regard, the June 2002 decision as well as the November 
2003 Statement of the Case issued in conjunction with the 
veteran's appeal clearly advised her of the evidence 
considered and the reasons why her claim was denied.  The 
Board notes further that the relevant and probative evidence 
consists of evidence regarding the nature and circumstances 
surrounding the private medical care the veteran received on 
March 7, 2002.  That evidence, including the veteran's 
treatment records and an opinion by a reviewing VA physician 
are associated with the claims file.  Moreover, the veteran 
has not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review. 

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to establish her 
claim.  Simply put, the evidentiary record is complete 
regarding the claim for payment of the cost of unauthorized 
private medical care and that matter is ready for appellate 
review.  

Background and Evidence

On March 7, 2002, the veteran sought treatment at the 
emergency room of St. Mary's Regional Medical Center.  She 
complained of a headache in the upper left side of her neck, 
which she rated as a ten on a pain scale.  She also 
experienced nausea and vomiting, and light bothered her eyes.  
The emergency room physician noted that the veteran had a 
progressive headache for two weeks and that the current 
headache had an abrupt onset two to three days earlier and 
became severe overnight.  She was treated with Toradol and 
Phenergan after which the pain decreased.  She was thereafter 
released in an improved and stable condition.  

In June 2002, the veteran's claim for payment of unauthorized 
private medical care was denied.  The Medical Administration 
Service based this decision on a finding that VA facilities 
were feasibly available to provide the care.  The reviewing 
physician noted that the veteran resided 83 miles from the 
Oklahoma City VA Medical Center and that her headache was 
present for weeks.

The veteran submitted a Notice of Disagreement in August 2002 
as well as a March 2003 letter claiming that she had received 
prior payment for private medical care years earlier.  She 
also contended that she was unable to drive 100 miles for 
treatment, as her severe headaches had an abrupt and 
unexpected onset and caused vomiting, weakness, and swelling 
in her face and eyes.  She further stated that she had no 
family in the area to help her.  The veteran later reiterated 
these contentions in her December 2003 VA Form 9.

A Report of Contact associated with the record reflects a 
history of instances of prior unauthorized private medical 
care the veteran received for her service-connected headache 
disorder between January 1999 and March 2001 at St. Mary's 
Mercy Hospital.  This shows that some, but not all, of the 
unauthorized private medical care was approved for payment.


Law and Analysis

The veteran seeks payment of the costs of the private medical 
care she received on March 7, 2002.  More specifically, she 
has contended that her disability renders her unable to 
obtain treatment at a VAMC, as she cannot drive due to the 
symptoms associated with her service-connected headaches.  
She has also argued that the VA approved previous private 
medical care for her service-connected disability for 
payment.  

The reimbursement by the VA of certain medical expenses 
incurred by veterans with service-connected disabilities is 
allowed under 38 U.S.C.A. § 1728(a) which provides:  

(a) The Secretary may, under such regulations as 
the Secretary shall prescribe, reimburse veterans 
entitled to hospital care or medical services under 
this chapter for reasonable value of such care or 
services . . . , for which such veterans have made 
payment, from sources other than the department, 
where--

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability 
. . . ; and

(3) Department or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
would not have been reasonable, sound, 
wise or practical.  

38 U.S.C.A. § 1728(a) (West 2002).  The Court has observed 
that, given the use by Congress of the conjunction "and" in 
the statute, "all three statutory requirements would have to 
be met before reimbursement could be authorized." Malone v. 
Gober, 10 Vet. App. 539, 542 (1997).  

A VA facility may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  See 38 C.F.R. 
§ 17.53.  No reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  See 38 C.F.R. § 17.130.

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
the veteran is not entitled to payment of unauthorized 
private medical care.  Service connection is in effect for 
headaches and thus the treatment rendered on March 2, 2002 
was clearly for a service-connected disability.  However, 
even assuming for the purposes of this decision that the 
treatment was rendered in a medical emergency of such a 
nature that delay would have been hazardous to the veteran's 
life or health, the veteran has submitted no evidence 
indicating that VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  

In this regard, the Board notes that the veteran's treatment 
records dated in March 2002 indicated that she had been 
experiencing headaches for two weeks prior to the date of the 
treatment that she went to the emergency room after her 
headache had progressively worsened over the course of the 
previous two to three days.  The Board further observes that 
the reviewing VA physician recommended that the claim be 
denied on the basis that a VA facility was available.  More 
specifically, he noted that the veteran resided 83 miles away 
from the Oklahoma City VA Medical Center, but that her 
headache had been present for weeks prior to the date of 
treatment.

The Board acknowledges the veteran's contention that she was 
unable to drive to a VA facility due to the symptoms 
associated with her disability, and that she had used private 
medical facilities in the past for which the VA approved 
payment.  However, given the veteran's representation to the 
treating physician at the time that she received treatment 
that her headache had been present for two weeks, the Board 
concludes, as did the VA physician who reviewed the facts in 
this case for this particular instance of treatment, that the 
distance of 83 miles that the veteran resided from the VAMC 
did not render VA medical facilities unavailable.  Simply 
put, the urgency of the veteran's medical condition, when 
viewed with the relative distance of the travel involved and 
the nature of the treatment required, did not make it 
necessary or economically advisable to use public or private 
facilities.  

The Board acknowledges that the veteran appears to have 
utilized private care for her service-connected disability in 
the past and that some, but not all of this care had been 
approved for payment by the VA.  However, since the veteran's 
residence and the location of the VAMC had not changed, the 
urgency of the veteran's medical condition and the nature of 
the treatment required at those times were likely the 
determinative factors, i.e., medical decisions made by the 
reviewing VA physician, in the different decisions made in 
connection with those instances of treatment.

Therefore, the Board finds that a VA facility was feasibly 
available to the veteran for the treatment she received for 
her service-connected headache on March 7, 2002.  
Consequently, since all three statutory requirements for 
payment of unauthorized medical expenses incurred for private 
medical care on that date is not warranted.  



ORDER

Payment of unauthorized private medical expenses incurred on 
March 7, 2002 is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



